DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation – 35 U.S.C. 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim 10 recites:
“at least one pressing device configured to act on the at least one seal support device of the filter element.”

The “pressing device” limitation does not invoke 35 U.S.C. 112(f), because a “pressing device” is sufficiently structural to avoid invoking the statute.  A “pressing device” is synonymous with a “press” which is a structural term that takes its name from the function it performs, similar to a filter, brake, clamp, screwdriver or lock.  See MPEP 2181(I)(A).
Claim Objections
Claim 1 recites: “wherein the at least one seal is support on a first axial side of the first and second legs” in the last two lines of the claim.  This limitation should read:  “wherein the at least one seal is supported 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1–10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1–11 of U.S. Patent No. 11,273,402 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1–11 of U.S. Patent No. 11,273,402 B2 substantially correspond to claims 1–10 of instant application.  This can be seen by comparing claim 1 of instant application with claim 1 of the ’402 patent:
U.S. Application No. 17/693,537
U.S. Patent No. 11,273,402 B2
1.  A filter element of a filter for a fluid, the filter element configured to be installed in a filter housing in an installation direction extending parallel or coaxial to an installation axis; the filter element comprising: 
     an element axis that is perpendicular or transverse to the installation axis; 
     a radial outer circumferential side radially arranged relative to the element axis; 
     at least one filter bellows comprising at least one filter medium, 
     wherein the at least one filter bellows comprises a first flow face and a second flow face for fluid, wherein one of the flow faces is an inflow face and a remaining one of the flow faces is an outflow face,
     wherein the first and second flow faces are arranged axially opposite each other at axially oppositely positioned sides of the at least one filter bellows relative to the element axis of the filter element, the element axis extending through the first and second flow faces,
     wherein radial, as used herein, is a direction transverse to the element axis, and axial, as used herein, is a direction parallel to the element axis; 
     wherein the radial outer circumferential side of the filter element includes: 
     a first lateral wall on a first radially outer exterior side of the filter element and extending from the first flow face to the second flow face; 
     a second lateral wall on an opposite second radially outer exterior side of the filter element and extending axially from the first flow face to the second flow face;
     wherein the second flow face is slanted and a non-zero angle relative to both the second lateral wall and the first flow face such that the first lateral wall is axially longer than the second lateral wall;
     at least one seal arranged, relative to the element axis, circumferentially at least partially continuously at least in sections at the radial outer circumferential side of the filter element; 
     at least one seal support device arranged adjacent to the second flow face and projecting radially outwardly from the radial outer circumferential side of the filter element; 
     wherein the at least one seal support device comprises: 
     a first leg arranged at a radially exterior side of the filter element and extending in a radial direction between the first lateral wall and the second lateral wall; 
     a second leg arranged on an opposite a racially exterior side of the filter element and extending in a radial direction between the first lateral wall and the second lateral wall;
     wherein the first leg and the second leg each have a length;
     wherein an axial width of the first and second legs varies by position along the length of the first and second legs;
     wherein the at least one seal is support on a first axial side of the first and second legs.
1.  A filter element of a filter for a fluid, the filter element configured to be installed in a filter housing in an installation direction extending parallel or coaxial to an installation axis; the filter element comprising: 
     an element axis that is perpendicular or transverse to the installation axis; 
     a radial outer circumferential side radially arranged relative to the element axis; 
     at least one filter bellows comprising at least one filter medium, wherein the at least one filter bellows comprises a first flow face and a second flow face for fluid, wherein one of the flow faces is an inflow face and a remaining one of the flow faces is an outflow face, 
     wherein the first and second flow faces are arranged axially opposite each other at axially oppositely positioned sides of the at least one filter bellows relative to the element axis of the filter element, the element axis extending through the first and second flow faces,
     wherein radial, as used herein, is a direction transverse to the element axis, and axial, as used herein, is a direction parallel to the element axis; 
     wherein the radial outer circumferential side of the filter element includes: 
     a first lateral wall on a first radially outer exterior side of the filter element and extending from the first flow face to the second flow face; 
     a second lateral wall on an opposite second radially outer exterior side of the filter element and extending axially from the first flow face to the second flow face;
     wherein the second flow face is slanted and a non-zero angle relative to both the second lateral wall and the first flow face such that the first lateral wall is axially longer than the second lateral wall;
     at least one seal arranged, relative to the element axis, circumferentially at least partially continuously at least in sections at the radial outer circumferential side of the filter element; 
     at least one seal support device arranged adjacent to the second flow face and projecting radially outwardly from the radial outer circumferential side of the filter element; 
     wherein the at least one seal support device further comprises: 
     a first leg arranged on a third radially outer exterior side of the filter element and extending in a radial direction from the first lateral wall and the second lateral wall; 
     a second leg arranged on a fourth radially outer exterior side of the filter element an extending in a radial direction from the first lateral wall and the second lateral wall; 
     wherein an axial width of the first leg and the second leg is defined as an axial distance, taken in a direction parallel to the element axis, measured from a first axial side of the first and second legs to an opposite second axial side of the first and second legs; 
     wherein the first leg and second legs have a length and an axial width that varies by position along the length;
     wherein the first leg and the second leg include: 
     at least one seal-facing support surface arranged on the first axial side of the first and the second legs, the at least one seal arranged on the at least one seal-facing support surface, at least one second support surface facing away from the at least one seal and disposed on the opposite second axial side of the first and the second legs; 
     wherein the second support surface is arranged between and spaced axially apart from the first and second flow faces, wherein the second support surface includes: 
     a rearward support surface formed as a first portion of a length of the second support surface, the rearward support surface forming a first pressing surface configured to transmit axial forces from the filter housing to the at least one seal to seal against a corresponding sealing surface in the filter housing, the rearward support surface arranged adjacent to the first lateral wall and extending approximately parallel to the at least one seal-facing support surface; 
     a forward support surface formed as a different second portion of the length of the second support surface, the forward support surface forming a second pressing surface configured to transmit axial forces from the filter housing to the at least one seal to seal against the corresponding sealing surface in the filter housing, the forward support surface extends along the second portion of the length of the second support surface at a slant at an angle of between 10 degrees and 30 degrees relative to the at least one seal-facing support surface on the first axial side of the first and the second legs, such that the axial width of the first leg and second leg varies by position along the second portion of the length of the second support surface.



Allowable Subject Matter
Claims 1–10 are allowable, assuming the issues cited above are resolved.
The claims are allowable over Finn, US 2016/0230716 A1.  
Independent claim 1 describes a filter element comprising, among other elements, a seal support device.  The seal support device comprises a first leg and a second leg.  An axial width of the first and second leg varies by position along the length of the first and second legs.  
Finn discloses a filter element 20 comprising outlet edges 68 which correspond to the “seal support device.”  Finn Fig. 3, [0025].  The outlet edges comprise a first leg and a second leg.  Id.  

    PNG
    media_image1.png
    623
    873
    media_image1.png
    Greyscale

Finn differs from claim 1 because the axial width of the first and second leg does not vary by position along its length.  Rather, the axial width for each leg is constant along the length.
Claims 2–10 are allowable because they depend from claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. BENNETT MCKENZIE whose telephone number is (571)270-5327. The examiner can normally be reached Mon-Thurs 7:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

T. BENNETT MCKENZIE
Primary Examiner
Art Unit 1776



/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776